Citation Nr: 1711720	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for service connection for hypertension and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for head injury residuals and, if so, whether the claim may be granted. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder and, if so, whether the claim may be granted. 

4.  Entitlement to service connection for a psychiatric disorder, other than post traumatic stress disorder (PTSD), as secondary to service-connected disability.

5.  Entitlement to service connection for a right ankle disorder. 

6.  Entitlement to service connection for a left ankle disorder. 

7.  Entitlement to service connection for a right foot disorder. 

8.  Entitlement to service connection for a left foot disorder. 

9.  Entitlement to service connection for abnormal eye movement. 

10.  Entitlement to a disability evaluation in excess of 10 percent rating prior to January 17, 2006 and in excess of 30 percent therefrom for chronic sclerosing osteomyelitis and shortening of the right femur.

11.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee. 

12.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975 and December 1975 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

In August 2011, the Board remanded the above issues along with the claim for service connection for left knee disability.  See BVA Decision (August 2011).  During remand status, in April 2013, the originating agency granted the claim for service connection for a left knee disability.  See Rating Decision (April 2013).  As such, there remains no controversy for the Board's consideration in regards to this matter.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Also, during remand status, the Veteran appointed a private attorney to represent him in this appeal.  See VA Form 21-22 (October 2013).  However, prior to certification of the appeal to the Board, the attorney withdrew from representation in this appeal.  See Third Party Correspondence (June 2014).  The Board observes that a representative may withdraw services any time prior to certification of the appeal to the Board and there is no indication that the withdrawal would adversely impact the Veteran's interests.  See 38 C.F.R. §§ 14.631(c), 20.608.

The Board notes that VA obtained additional evidence following certification of the appeal.  The additional evidence consists of VA reports of hospitalization for psychiatric symptoms.  The Board finds that this evidence is not pertinent as it is duplicative in substance of evidence previously associated with the record and, therefore, remand for consideration by the Agency of Original Jurisdiction (AOJ) in the first instance is not warranted.  See 38 C.F.R. § 19.37.
The following issues are addressed in the REMAND portion of the decision below: (1) Entitlement to service connection for a psychiatric disorder, other than PTSD, as secondary to service-connected disability; (2) Entitlement to service connection for a right ankle disorder; (3) Entitlement to service connection for a left ankle disorder; (4) Entitlement to service connection for a right foot disorder; (5) Entitlement to service connection for a left foot disorder; (6) Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee; (7) Entitlement to an evaluation in excess of 30 percent from January 17, 2006 for chronic sclerosing osteomyelitis and shortening of the right femur; and (8) Entitlement to a TDIU.


FINDINGS OF FACT

1.  The claim for service connection for hypertension was denied in a September 2003 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  The claim for service connection for head injury residuals was denied in a September 2003 unappealed decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

3.  The claim for service connection for a low back disorder was denied in a December 2004 unappealed decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

4.  Hypertension is not shown in service or within the initial post separation year; and hypertension has not been etiologically related to service.

5.  Abnormal eye movement due to underlying disability related to service is not shown.
6.  Prior to January 17, 2006, the Veteran's right femur disability is not more nearly manifested by evidence showing fracture of shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture); impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace; or fracture of surgical neck of the femur with false joint; or malunion of the femur with marked knee or hip disability; or malunion of the femur with moderate knee or hip disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for head injury residuals.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for abnormal eye movement are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

6.  The criteria for a disability evaluation in excess of 10 percent prior to January 17, 2006 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5255 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in April 2006, September 2007, February 2009, September 2010, and May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include medical records associated with a Social Security Administration (SSA) claim.  These records have been associated with the claims file.  It is noted that that hospital records from 29 Palms, Marine Base, California, were requested in August 1979, but no records could be found.  See VA Form 21-31-1 (August 1979); Third Party Correspondence (August 1979).  VA made another request for Naval Hospital (Camp Pendleton) records in February 2012 pertaining to the Veteran's reported period of hospitalization in November 1978, but the VA received a negative response in March 2012 to the records request.  See VA Form 21-8359 (February 2012); Third Party Correspondence (March 2012).  VA notified the Veteran of the negative response and afforded the Veteran an opportunity to provide the records.  See 5103/DTA Letter (March 2012).  VA received no response from the Veteran to this request.  The Board observes that the STRs originally associated with the record in January 1981 included treatment records dated in November and December 1978 from Branch Hospital, Marine Corps Base, 29 Palms, California.  See STR (January 1981).

VA further afforded the Veteran appropriate VA medical examinations.  The Board finds that the VA examination reports described the femur disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims adjudicated herein; the Board is also unaware of any such evidence.

Accordingly, except at to those claims remanded, the Board will address the merits of the claims.

II.  Reopening Previously Denied Claims

The Veteran seeks to reopen the claims for service connection for hypertension, residuals of head injury, and low back disorder.  At his hearing, the Veteran testified that he was a terrain instructor at 29 Palms, California-his last duty station.  He reported that he was a passenger in a jeep that flipped over, which knocked him unconscious and put him in a coma for a little while.  Due to this event, he reported that he incurred injuries to the back, chest, and head.  He testified that he was hospitalized for a period of time and later released in a "full body cast;" he added that he was diagnosed with high blood pressure on discharge from the hospital.  See Hearing Testimony (April 2011).

Service connection for low back disorder was denied in October 1979 for failure to provide the requested evidence.  The RO notified the Veteran of that decision in October 1979.  See Notification Letter (October 1979).  Service connection for low back disorder was again denied in an unappealed March 1981 rating decision because no back disability was shown.  The RO notified the Veteran of that decision and the right to appeal in March 1981.  See Notification Letter (March 1981).  Service connection for low back disorder was again denied in unappealed rating decisions dated in September 2003 and December 2004.  The RO notified the Veteran of those decisions and the right to appeal in September 2003 and March 2005, respectively.  See Notification Letters (September 2003) (March 2005).  The claim was denied by the RO because new and material evidence had not been presented.  In September 2003, it was noted that the Veteran failed to respond to a development letter dated in May 2003 and failed to report for scheduled VA examinations in July 2003.  See Rating Decision (September 2003).  In December 2004, it was noted that medical records received showed current treatment, but these did not show a low back disability related to service.  See Rating Decision (December 2004).

The RO denied hypertension and residuals of head injury in a September 2003 unappealed rating decision.  A letter dated in September 2003 notified the Veteran of that decision and the right to appeal.  See Notification Letter (September 2003).  The claims were denied because no current disability was shown.  It was noted that the Veteran failed to report for July 2003 VA examinations.  See Rating Decision (September 2003).

In January 2006, VA received a claim to reopen these previously denied claims.  It is noted that the record is voluminous and includes items that have no bearing on matters adjudicated at this time by the Board, such as buddy statements-and these items will not be chronicled in this decision.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf); Timberlake v. Gober, 14 Vet. App. 122 (2000) (veterans must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein).  However, the Board observes that the various "buddy statements" submitted by the Veteran to VA in April 2010 appear to have been written by the same hand although they purport to be from different individuals who all state that the Veteran is disabled.  See Buddy/Lay Statements (April 2010).


Legal Criteria for Reopening a Previously Denied Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 1999 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

Hypertension and Residuals of Head Injury

At the time the claims for hypertension and residuals of head injury were last denied in September 2003, the evidence of record included as follows:  STRs, VA Forms 21-526 (Application for VA Compensation), VA Form 21-4176 (Report of Accidental Injury), a VA examination report, statements from the Veteran, and VA treatment records.

STRs reflect include a November 1973 medical history, which reflects that the Veteran denied high blood pressure along with frequent or severe headaches, dizziness, fainting spells, and head injury.  In December 1973, he denied during dental treatment that a physician had ever told him that he has high blood pressure and he denied any period of hospitalization in last 5 years.  Report of service separation examination dated in September 1975 reflects normal clinical evaluation of all systems with the notation that there was a 11/2 inch scar (right forehead).  Blood pressure was 122/60.  On the history part of that exam, the Veteran denied head injury and high blood pressure.  He reported his health was good.  STRs include treatment notes dated in November 1978 (Branch Hospital, Marine Corps Base, 29 Palms, CA) related to penile circumcision.  A December 1978 treatment note reflects that the Veteran was "fit for mess duty" and that his "Health record screened this date and no disqualifying defects or communicable diseases were noted."  Report of service separation examination dated in April 1979 reflects normal clinical evaluation of the cardiovascular system and head, face, neck, and scalp.  It was noted that the Veteran had sustained a right femur fracture in November 1978.  It was further noted that the Veteran had a right forehead scar and left supraorbital scar.  Chest x-ray was within normal limits.  Blood pressure was 128/86.  See STRs (January 1981).

VA Forms 21-526 dated in May 1979, June 1979, August 1979, and January 1981 reflect that the Veteran reported injuries arising from a bus accident at Delmar Marine Base that included "skull injuries."  VA Form 21-4176 received in July 1979 and February 1981 reflects a history of auto accident in November 1978.  See VA Forms 21-526 (May 1979), (June 1979), (August 1979), and (January 1981).

Report of VA examination dated August 1979 reflects that the Veteran reported "good" health.  No history of head injury was given.  Clinical findings reflect normal contour and shape of the head.  Heart size was normal.  Rhythm was regular without murmurs.  Chest x-ray was unremarkable.  Blood pressure was 120/90.  No abnormal pathology of the head (other than scar on face/eyebrow) was shown.  No diagnosis for hypertension was given.  See VA Exam (August 1979).

In an April 2003 statement, the Veteran indicated that he would like to file a VA claim for disabilities to include the head and hypertension.  See VA Form 21-4138 (April 2003).

VA treatment records dated prior to September 2003 reflect no abnormal pathology of the head related to prior head injury or a diagnosis of essential hypertension.  See Medical Treatment Record - Government Facility (September 2003).

Evidentiary submissions received since the prior final decision in September 2003 include:  VA treatment records, Veteran's statements and sworn testimony, SSA records, VA examination reports, and duplicate copies of STRs.

In summary, VA treatment records reflect findings for history of hypertension, notation of benign hypertension, and headache complaints.  A  December 2003 note indicated an assessment for benign hypertension and the Veteran was started on Atenolol.  An April 2010 note shows that the Veteran has hypertension and "is very poor historian."  VA treatment records further include an August 2010 CT of the head that was normal.  See Medical Treatment Record - Government Facility (December 2003 - July 2014).

Report of VA examination dated in November 2006 reflects three blood pressure readings:  127/70; 144/79; and 140/94.  No cardiac abnormalities were noted.  Neurological exam was normal.  There was no diagnosis for hypertension.  See VA Exam (November 2006).
Statements from the Veteran include his April 2006 and December 2009 correspondence along with April 2011 sworn testimony.  In April 2006, he reported that he sought VA care soon after his service discharge and was still in a "half-body cast" that was removed by VA 6 months after his discharge-he further reported treatment of hypertension and head injury during this time.  See VA Form 21-4138 (April 2006).  In December 2009, the Veteran reported that he had residuals of head injury-migraine headaches and fainting spells; at this time, he reported that "I was knocked unconscious in a jeep accident while I was on active Marine Corps duty and I remained unconscious for approximately three months."  See VA Form 21-4138 (December 2009). 

Various VA examination reports and VA reports of hospitalization do not address any residuals of head injury or hypertension although the Veteran reported involvement in a 1977 motor vehicle accident with head injury and loss of consciousness for about 72 hours.  See generally C&P Exams (May 2005); VA Exam (March 2012); Medical Treatment Record - Government Facility (May 2004); VAMC Reports of Hospitalization (June 2008 to May 2014); and C&P Exams (May 2015).

SSA records were received by VA in 2006 and include a medical diagnosis for hypertension in April 2003.  An SSA private evaluation dated in September 2003 reflects that the Veteran reported service in Airborne Special Forces, injury from an automobile accident resulting in a body cast for about 7 months, and headaches that started years ago and came back again in 1997, which were assessed as tension headaches.  See Medical Treatment Records Furnished by SSA (May 2006).

With regards to hypertension, having carefully reviewed the recent evidentiary submissions, the Boards finds that new and material evidence has been submitted to reopen that claim in view of the SSA records that include a diagnosis for hypertension.  The evidence showing a diagnosis for hypertension received by VA in 2006 cures a prior evidentiary defect insofar as it shows the existence of the claimed disability.  Therefore, the petition to reopen is granted for service connection for hypertension.

With regard to residuals of head injury, having carefully reviewed the recent evidentiary submissions, the Boards finds that new and material evidence has not been submitted to reopen that claim.  Evidence associated with the claims file since the September 2003 unappealed rating decision is cumulative or redundant of evidence previously considered and does not relate to an unestablished fact necessary to reopen the claim.  The evidence does not tend to show any residuals of head injury.  Although the Veteran has a multitude of medical disorders to include headache, characterized as tension type by his SSA medical examiner, none of the evidence shows residual of head injury.  As such, the prior evidentiary defect is not cured and the petition to reopen is denied.

Low Back Disorder

At the time the claim for low back disability was last denied in December 2004, the evidence of record included as follows:  STRs, VA Forms 21-526 (Application for VA Compensation), VA Form 21-4176 (Report of Accidental Injury), a VA examination reports, statements from the Veteran, and VA treatment records.

STRs reflect no complaints or findings for abnormal pathology of the back.  A November 1973 medical history reflects that the Veteran denied recurrent back pain.  Report of service separation examination dated in September 1975 reflects normal clinical evaluation of the spine and the Veteran denied a history of recurrent back pain.  He reported his health was good.  STRs include treatment notes dated in November 1978 from the Branch Hospital, Marine Corps Base, 29 Palms, California.  These are entirely silent for history of and complaints for symptoms related to a vehicular accident; they concerned problems related to penile circumcision.  A December 1978 treatment note reflects that the Veteran was "fit for mess duty" and that a review of the health record shows "no disqualifying defects."  Report of service separation examination dated in April 1979 reflects normal clinical evaluation of the spine.  See STRs (January 1981).
 
VA Forms 21-526 dated in May 1979, June 1979, August 1979, and January 1981 reflect that the Veteran reported injuries arising from an accident in service.  On his June 1979 VA Forms21-526 (VA application), he specifically reported that it was a "bus" accident.  VA Form 21-4176 received in July 1979 and February 1981 reflects a history of auto accident in November 1978.  See VA Forms 21-526 (May 1979), (June 1979), (August 1979), and (January 1981).

Report of VA examination dated August 1979 reflects that the Veteran reported "good" health.  No history of back injury was given.  The Veteran complained of knee and post-circumcision problems.  Clinical findings reflect full range of motion of all joints without evidence of circulatory or nerve disturbances.  No diagnosis for disorder of the spine was given.  See VA Exam (August 1979).

VA treatment records include a November 2003 note showing that Veteran had been a dietary worker at a VA medical facility and currently worked in construction doing brick work.  By history, he has intermittent pains in back since a 1977 motor vehicle accident.  He reported that he was treated with spica cast for 6 months.  He complained of increase in pain related to moving furniture and becoming pinned by a falling ladder with a person in the ladder.  The impression was low back strain.  A November 2003 x-ray report reflects degenerative joint disease of the lumbar spine and a December 2003 note showing complaints of back pain.  See Medical Treatment Record - Government Facility (September 2003 - December 2004).

Report of VA examination dated in April 2004 reflects a history of motor vehicle accident in 1977 in California with severe injuries to include injury to the back and loss of consciousness for about 72 hours.  No back disability was diagnosed.  See Medical Treatment Record - Government Facility (May 2004).

Evidentiary submissions received since the prior final decision in December 2004 include:  VA treatment records, Veteran's statements and sworn testimony, SSA records, VA examination reports, and duplicate copies of STRs.

VA treatment records show ongoing complaints and treatment for back pain, but these records to not link the complaints or findings to service, to include the history of accident.  See Medical Treatment Record - Government Facility (January 2005 - July 2014).  Notably, the Veteran reported that he sustained injuries from a motor vehicle accident in 1977, not 1978.  SSA records, received by VA in 2006, reflect an award of SSA disability benefits due to sprains and strains, and mood disorder.  These records do not reflect that the back disorder is etiologically related to service, or alleged injury in service.  An SSA private evaluation dated in September 2003 reflects that the Veteran reported injury to his back during his last year of service while with Airborne Special Forces due to an automobile accident.  He reported a body cast for about 7 months.  It was noted that he recently had sustained injury to the back in April 2003 when moving furniture on the job.  The diagnosis was back pain secondary to degenerative joint disease.  See Medical Treatment Records Furnished by SSA (May 2006).  A November 2006 VA examination report reflects complaints of low back pain since the 1970s and x-ray confirmed degenerative changes.  The impression was degenerative osteoarthritis involving the lumbar spine without compression.  See C&P Exam (October 2010).  Reports of VA examinations dated in May 2015 do not pertain to this matter.  See C&P (May 2015).  Various VA reports of hospitalization do not link any low back disability to service.  See VAMC Reports of Hospitalization (June 2008 to May 2014);

Statements from the Veteran include his April 2006 and December 2009 correspondence along with his April 2011 sworn testimony, discussed above.

Having carefully reviewed all the evidentiary submissions received since the prior final decision in December 2004, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for low back disability as it consists of evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.  The recent evidentiary submissions, while showing ongoing back problems and diagnoses, do not link any abnormal back pathology or diagnoses to service, to include the motor vehicle accident frequently referenced by the Veteran as the cause of this problem.  Absent competent evidence linking the Veteran's back disorder to service or service-connected disability, a prior evidentiary defect is not cured.  Therefore, the petition to reopen is denied.


III.  Service Connection for Hypertension and Abnormal Eye Movement

The Veteran seeks service connection for hypertension and abnormal eye movement.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Hypertension

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension.  Hypertension is not shown in service or within the initial post separation year.  Also, hypertension shown during this appeal has not been etiologically related to service.

STRs reflect no complaints or findings for high blood pressure or hypertension.  Hypertension is first documented many years after service discharge on a private treatment record dated in April 2003.  The Board accepts that the Veteran is competent to report that he was told in service that he had hypertension.  See Layno, supra.  However, the Board finds that this report is not credible in view of his inconsistent history concerning the alleged vehicular accident in service, the absence of any finding for hypertension on service separation examination in April 1979, the absence of any complaints of or findings for hypertension on the August 1979 VA examination soon after service, and many for years intervening service and the first documented findings for hypertension.

As to the inconsistent history, the record shows that the Veteran reported a "bus" accident on his June 1979 VA application, he reported an "auto" accident on his July 1979 VA application and during his September 2003 SSA evaluation, and he reported a "jeep" accident in a statement to VA dated in December 2009 as well as during his April 2011 hearing.  There is no explanation for reporting a "bus" accident when originally seeking VA disability compensation and the Veteran's later report of a "jeep" accident.  Thus, the basic facts underlying the alleged event are incongruous.

He also provided inconsistent statements regarding his alleged loss of consciousness after the accident, reporting at one time loss of consciousness for 3 months, another time loss consciousness for 72 hours, and at other times coma.  Similarly, the Veteran reported in April 2006 that he had a half-body cast at discharge whereas he reported during April 2011 Board hearing that he was in a full body cast at discharge.  Again, the basic facts provided underlying the alleged event are inconsistently reported.

The Board accepts that the Veteran was involved in an accident during service.  However, the Board finds that his description of the event (the vehicle flipping multiple times) and the severity of injuries (loss of consciousness, coma, and discharge with body cast) do not comport with the available STRs, to include those dated in December 1978 and April 1979, or report of VA examination dated in August 1979.  It simply defies belief that the event and injuries described by the Veteran actually occurred as reported when STRs reflect that was "fit for mess duty" and had "no disqualifying defects" on December 4, 1978 and there was normal clinical evaluation when he underwent an April 1979 service separation examination, with the exception of a right femur fracture of November 1978 and scars of forehead scar and left supraorbital area.  This coupled with the April 1979 VA examination report, which reflects no indication that the Veteran had a body case, half or full, weighs against the credibility of his reports concerning the nature of his injuries, treatment, and having been told he had hypertension on discharge from hospitalization.

However, even was the Board to accept that the Veteran was told he had hypertension following his treatment for injuries arising from his accident, the absence of any diagnosis for hypertension on service separation examination in April 1979, VA examination in August 1979, and for many years after service, weigh against a finding of onset of chronic hypertension in service.
Also, the Board finds the Veteran is not competent to diagnose himself with having had hypertension in service or having hypertension post service that is etiologically related to service.  The etiology of hypertension is a complex medical matter beyond the ken of a layman and not susceptible to lay observation unlike a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Therefore, in view of the above discussion, the Veteran's statements, testimony, and opinion with regard to onset of hypertension in service have no probative value.

The Board assigns greater probative value to the STRs and report of service separation examination dated in April 1979 as these were prepared by skilled, medical professionals after examination of the Veteran.  This, coupled with the normal VA examination in August 1979 and the many years intervening service and the first documented findings for hypertension, weighs against the claim.  The Board observes that the Veteran has not provided any favorable medical opinion linking his hypertension to service.

Weighing the evidence, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert at 53 (1990).

Abnormal Eye Movement

In February 2009, the Veteran submitted a claim for VA benefits for various disorders to include "eye movement behavior disorder."  See VA Form 21-4138 (February 2009).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for abnormal eye movement.  A current disability related to service is not shown.  STRs reflect no complaints or findings for abnormal eye movement.  Report of service separation examination dated in April 1979 reflects normal clinical evaluation of the eyes and vision.  A November 2006 VA examination report shows no eye symptoms.  Clinical findings reflect normal reaction of pupils, visual acuity, visual fields, lacrimation, conjunctivae, ocular muscles, fundus, and lids.  See C&P Exam (October 2010).

Notably, a VA treatment notes dated July 2009 and October 2010 reflect "good eye contact" and made no mention of abnormal eye movement.  See Medical Treatment Record - Government Facility (October 2010).  Various VA treatment notes dated in 2010 reflect complaints of blurred vision for many years, but no complaint of abnormal eye movement or abnormal eye pathology.  Id.  

To the extent that the Veteran reports he has "abnormal eye movement," the Board finds that there is no indication that any abnormal eye movement observed by the Veteran is due to an underlying disability related to service.  Typically, there can be no valid claim in the absence of proof of a present disability due to disease or injury.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board accepts that the Veteran is competent to report his symptoms, Layno, supra.  However, a symptom, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Moreover, even assuming arguendo that abnormal eye movement is a disability under the applicable legislation, competent evidence has not been presented linking this to disease or injury incurred during the Veteran's service.  The Veteran is not competent to link "abnormal eye movement" to service as he lacks the requisite medical expertise and the etiology of eye dysfunction first shown many years after service is not susceptible to lay observation.  See Jandreau, supra.

In this case, the Veteran has not presented any favorable medical evidence showing abnormal eye movement due to an underlying disability related to service.  Accordingly, as the weight of the evidence is against the claim, service connection for abnormal eye movement is denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert at 53 (1990).

II.  Evaluations

The Veteran seeks a disability evaluation in excess of 10 percent prior to January 17, 2006 for right femur disability rated under Diagnostic Code 5255.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  It is noted that the service connection for right hip disorder and chronic right leg pain was denied in September 2003 and that the Veteran's right and left knee symptoms are separately rated.  See Rating Codesheet (August 2014).  The claims for entitlement to an increased evaluation for right knee disability and right femur disability from January 17, 2006 are addressed in the remand portion of this decision.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is noted that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board must also consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5255 provides an 80 percent rating for impairment of femur involving fracture of shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating is warranted where there is impairment of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  A 30 percent rating is warranted where there is malunion of the femur with marked knee or hip disability.  A 20 percent rating is warranted where there is malunion of the femur with moderate knee or hip disability.  A 10 percent rating is warranted for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The terms "slight," "moderate," and "marked" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent prior to January 17, 2006.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for a higher rating.  See 38 C.F.R. §4.7.

The evidence of record shows a healed fracture of the middle third of the shaft of the femur with x-ray evidence of sclerosing osteomyelitis in the area of the fracture.  See VA Exam (August 1979).  Service connection for femur disability has been in effect from January 28, 1981 to January 17, 2006 at the 10 percent disability level under Diagnostic Code 5255.  In April 16, 2003, VA received a claim for increase.  See VA Form 21-4138 (April 2003).  Correspondence received by VA from the Veteran on January 17, 2006 reflects that he sought increased rating and TDIU.  An April 2007 rating decision granted a 30 percent evaluation for femur disability effective from January 17, 2006 and a 10 percent evaluation remained in effect prior thereto.

For the period of time from April 16, 2003 to January 17, 2006, VA treatment records are silent for complaints or findings related to right femur disability and the Veteran failed to report for a VA examination in July 2003.  See Medical Treatment Record - Government Facility (September 2003).  Report of VA examination dated April 2004 reflects history of femur fracture in service.  Clinical evaluation showed 3/4 inch shorter right leg than left, but there was no tenderness over the right femur, deformity, or other abnormal findings identified.  The diagnosis was history of right femoral fracture with open reduction and internal fixation, residual right leg about 3/4 inches shorter than his left.  See Medical Treatment Record - Government Facility (May 2004).  SSA medical records include a September 2003 SSA evaluation, which reflects a history of broken femur, but no specific complaints or findings relative to the right femur.  See Medical Records Furnished by SSA (May 2006).

Therefore, prior to January 17, 2006, the Veteran's right femur disability is not more nearly manifested by evidence showing fracture of shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace; fracture of surgical neck of the femur with false joint; malunion of the femur with marked knee or hip disability; or malunion of the femur with moderate knee or hip disability.  For that period, there were no documented complaints or findings suggesting that the Veteran's disability more nearly met the criteria for an evaluation in excess of 10 percent to include lay or medical evidence of moderate or marked knee/hip impairment.  The medical evidence shows no indication of femur fracture with nonunion.  As such, the 60 and 80 percent disability evaluations are not for application.  Therefore, the weight of the evidence is against an increased evaluation prior to January 17, 2006.

A separate evaluation based on hip impairment, i.e. limitation of motion or ankylosis, is further not warranted.  This is because the record shows no period of time prior to January 17, 2006 where the evidence more nearly reflects ankylosis of the joint or compensable limitation of motion, setting aside the question of whether this would have been attributed to right femur fracture.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5254.  Also, the evidence shows no indication of hip flail joint prior to January 17, 2006 and, as such, a higher or separate rating is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Additionally, a separate evaluation based on knee impairment is not warranted as the Veteran has been separately rated for the knees since 2004.  The Veteran has not appealed the effective date of those awards, and the right knee evaluation is addressed in the remand below.

Lastly, the Board acknowledges that the Veteran has scar associated with his right femur disability.  However, the evidence of record shows that scar is not separately ratable prior to January 17, 2006 as neither the lay nor the medical evidence shows that the scar was painful or unstable, measured greater than 39 square centimeters (6 inches square), or caused functional impairment.  Therefore, a separate evaluation based on scar is not warranted prior to January 17, 2006.  See 38 C.F.R. § 4.118, Diagnostic Code 7804-7805.

The Board finds that a retrospective opinion is not needed to ascertain the severity and nature of the Veteran's femur disability prior to January 17, 2006.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  In so finding, the Board reiterates that neither the September 2003 SSA medical evaluation nor the April 2004 VA examination showed complaints or findings to suggest that the Veteran met the criteria for an evaluation in excess of 10 percent rating.  The September 2003 SSA evaluation noted that the Veteran drives and to a lesser extent vacuums, mops, washes dishes and grocery shops-he reported he could carry his grocery bags to the car himself.  This suggests minimal functional limitation caused by his right lower extremity, which was further supported by clinical findings for no atrophy or impaired muscle strength.  Also, during this period, the Veteran required no treatment for the condition, and there was no evidence of muscle atrophy suggesting disuse of the right lower extremity.  For these reasons, obtaining a retrospective opinion is not warranted.

While the Veteran is competent to report that his disability is worse than presently evaluated, neither the lay nor the medical evidence shows that the disability more nearly approximates the criteria for the next higher evaluation at any time prior to January 17, 2006.  Whether a disability meets the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for higher disability ratings, the absence of complaints coupled with the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above. The Board concludes that the medical evidence, prepared by skilled, neutral medical professionals, is more probative of the degree of disability.  Here, the medical evidence does not more nearly reflect the criteria for a higher schedular evaluation.

Accordingly, the claim is denied.  Also, there is no basis to stage the rating for the as the evidence shows no distinct period prior to January 17, 2006 where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, Gilbert, supra.

Extra-Schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.

Significantly, the criteria listed in the rating schedule is not limited solely to the femur, but take into account impairment associated with the adjacent joints of the hip and knee and, as such, the rating criteria-by extension-encompass, as may be appropriate in the circumstances, range of motion, factors as set out in 38 C.F.R. §§ 4.40, 4.45 and 4.59, and neurological manifestations.  As such, there are no symptoms potentially left uncompensated.

In this case, the manifestations of the femur disability are specifically contemplated by the schedular criteria applied and/or considered.  As such, the Board has concluded that referral of this case for extra-schedular consideration for the period prior to January 17, 2006 is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no suggestion or contention that the Veteran's femur disability, cumulatively or collectively with his other service-connected disabilities caused marked interference with employment or required frequent hospitalizations for the period prior to January 17, 2006.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

ORDER

The petition to reopen the previously denied claim for hypertension is granted.

The petition to reopen the previously denied claim for residuals of head injury is denied.

The petition to reopen the previously denied claim for low back disability is denied.

Service connection for hypertension is denied.

Service connection for abnormal eye movement is denied.

An evaluation in excess of 10 percent rating prior to January 17, 2006 for chronic sclerosing osteomyelitis and shortening of the right femur is denied.


REMAND

Having carefully reviewed the claims file, and as explained in detail below, the Board finds remand is necessary in the following matters:

(1) Entitlement to service connection for a psychiatric disorder other than PTSD as secondary to service-connected disability; 
(2) Entitlement to service connection for a right ankle disorder; 
(3) Entitlement to service connection for a left ankle disorder; 
(4) Entitlement to service connection for a right foot disorder; 
(5) Entitlement to service connection for a left foot disorder; 
(6) Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee; 
(7) Entitlement to an evaluation in excess of 30 percent from January 17, 2006 for chronic sclerosing osteomyelitis and shortening of the right femur; and 
(8) Entitlement to a TDIU.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Psychiatric Disorder

In August 2011, the Board remanded the claim of service connection for a psychiatric disorder (other than PTSD) as secondary to service-connected disability.  The Board requested a VA medical opinion on whether it is as likely as not that any psychiatric disorder shown (other than PTSD) is etiologically related to service or service connected right knee or femur disabilities.  See BVA Decision at 28 (August 2011).

A VA medical opinion signed in April 2012 reflects that the Veteran's psychiatric disorder was less likely than not due to service connected conditions.  Then, the examiner stated as follows:

Results of objective psychological testing he completed during the interview did not support his symptom reports.   In fact, results of testing suggest he exaggerated one or more of his psychiatric symptoms or even fabricated one or more of his psychiatric symptoms.  Therefore, the examiner cannot assert the veteran's depressive symptoms (Depressive Disorder NOS) are as likely as not (at least 50/50 probability) caused by or a result of femur complications or other service-connected medical disabilities.

See VA Exam (March 2012).

The Board finds that the VA medical opinion is inadequate.  First, as the matter here does not involve an evaluation of the severity of the disability, the Board believes that the examiner's report of "exaggerated" symptoms by the Veteran does not adequately explain why he could provide an opinion on the matter of whether there is mental disorder related to service-connected disability.  Second, the examiner does not address whether any psychiatric disorder (other than PTSD) is aggravated (permanently worsened) by service-connected disability.  Also, the Board observes that, subsequent to the VA examination and opinion, the RO granted service connection for left knee disability, but no addendum addressing this newly service-connected disorder in the context to the psychiatric claim was obtained.

Because the April 2012 VA medical opinion does not include a complete rationale for the conclusion reached and is incomplete with regards to addressing aggravation, remand is necessary.

Bilateral Ankle and Foot Disorders

In August 2011, the Board remanded the claims for service connection for the ankles and feet.  The Board requested a VA medical opinion on the whether it is as likely as not that any disorder of either ankle and/or knee is etiologically related to service or service connected right knee or femur disabilities.  See BVA Decision at 27-28 (August 2011).

A March 2012 VA medical opinion was obtained.  It reflects that the ankle and feet disorders are less likely than not incurred in or caused by the claimed in-service injury, event, or illness because "there is no documentation to support a claim for the ankles and the feet."  See VA Exam at 46 (March 2012).

The medical opinion is inadequate.  A complete rationale for the conclusion that the claimed disorders are not related to service or service-connected disability has not been given.  A medical, not legal, opinion was sought in this matter.  A medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25 (2007).  Also, a medical opinion should contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The March 2012 medical opinion is bereft of any discussion of the pertinent medical history or clinical findings, and does not attempt to explain why the Veteran's theory of disability proximately due to or aggravated by service-connected disability is not medically supported.  Therefore, remand is necessary for a new VA medical opinion that includes a complete rationale.

Right Knee

In March 2012, the Veteran underwent a VA examination of the knees.  See VA Exam (March 2012).  However, the Board finds that the examination is inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, neither the March 2012 VA examination report nor the prior VA examination reports reflect the necessary testing or findings.  Therefore, remand is necessary for another VA examination in accordance with Correia.

Right Femur

Having carefully reviewed the evidence, the Board finds that remand for a new VA bone examination is necessary.

Report of VA examination dated November 2006 reflects complaints of sharp, constant and severe pain in the right thigh.  The Veteran reported aggravation with movement or sitting, and denied any alleviating factors.  Flare-ups occurred with cold weather.  However, there was no muscle weakness or muscle atrophy, and neurological exam was normal.  X-ray of the right femur showed no change in position of the healed right mid-femoral diaphysial fracture since the last exam.  See C&P Exam (October 2010).  Report of VA examination dated in March 2009 reflects a history of femur fracture at the bone's middle third with open reduction and internal fixation.  The Veteran complained of constant pain in right thigh, treated with Etodolac twice daily.  He reported multiple joint problems and walking with a wheeled walker for about 4 years.  He reported not working since 1996.  Clinical findings show severe antalgic gait.  Exam of the right thigh reflects a barely visible scar, well-healed, non-adherent and not depressed, without keloid formation.  There was tenderness to pressure over the right thigh but no induration, drainage, or evidence of infection.  There was no loss of muscle mass.  The lower extremities were measured from anterior superior iliac spine to the medial malleolus and on both sides measured 93.5 centimeters (cm).  X-ray showed old fracture and "no definite findings to suggest osteomyelitis."  The diagnosis was residuals of old healed fracture of right femur with contour deformity and sclerosis.  See VA Exam (August 2009).  Report of VA examination dated May 2015 reflects a diagnosis for right femur fracture.  The Veteran complained of chronic pain, all over to include hip.  Clinical findings showed status post fracture of the right femur with chronic sclerosing osteomyelitis and 1/2 inch shortening of the right leg.  The examiner found that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to this condition.  See C&P Exam (May 2015).

Although VA examinations were conducted during this period, these examinations did not address the nature and severity of any bone impairment, such as, whether there is femur impairment status post fracture with either nonunion or malunion at the site.  Simply stated, the schedular criteria for evaluating the Veteran's right femur impairment are not addressed in the VA examinations of record for the period from January 17, 2006.  Therefore, remand is necessary.  See Barr supra, at 311 (2007); D'Aries supra, at 104 (2008).

TDIU

The matter of TDIU is inextricably intertwined with the claim for increase.  Therefore, the Board must defer consideration of that claim at this time.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The April 2012 VA medical opinion on psychiatric disorder should be returned to the examiner for an addendum.  The claims file should be made available to, reviewed by the examiner, and noted in the addendum.  The examiner should address the following:

(a) Whether it is as likely as not (50 percent or greater probability) that any psychiatric disorder shown during this appeal (other than PTSD) is etiologically related to service (event, injury, or disease); 

(b) Whether it is as likely as not (50 percent or greater probability) that any ankle or foot disorder shown during this appeal is either:

(i) Proximately due to service-connected disability of the right femur, right knee, and/or left knee; or 

(ii) Aggravated by service-connected disability of the right femur, right knee, and/or left knee.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.  The medical opinion (addendum) must include a complete rationale for all opinions and conclusions reached.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  The March 2012 VA medical opinion regarding the ankles and feet should be returned the examiner for an addendum.  The claims file should be made available to, reviewed by the examiner, and noted in the addendum.  The examiner should address the following:

(a) Whether it is as likely as not (50 percent or greater probability) that any ankle or foot disorder shown during this appeal is etiologically related to service (event, injury, or disease); 

The examiner also should address the Veteran's theory that his conditions were caused by injury sustained from general exertion during active duty and cold weather training.

(b) Whether it is as likely as not (50 percent or greater probability) that any ankle or foot disorder shown during this appeal is either:

(i) Proximately due to service-connected disability of the right femur, right knee, and/or left knee; or 

(ii) Aggravated by service-connected disability of the right femur, right knee, and/or left knee.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.  The medical opinion (addendum) must include a complete rationale for all opinions and conclusions reached.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination of his knees to ascertain the severity of his right knee disability using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

The examiner should identify all functional effects and the impact of the disorder on the Veteran's ability to perform the mental and physical acts required for employment.

4.  The Veteran should be scheduled for a VA examination of the right femur to ascertain the severity of his right femur disability using the most recent Disability Benefits Questionnaire for Bone Conditions.  All associated symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent feasible, the examiner should indicate whether any of the following best characterize the disability at any time since January 17, 2006 and, if so, the dates should be identified:

(i)  Impairment of femur involving fracture of shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture);

(ii)  Impairment of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace;

(iii)  Fracture of surgical neck of the femur with false joint;

The examiner should indicate whether the disability is best characterized as malunion of the femur with marked knee or hip disability since January 17, 2006.  It is noted that the Board asks these medical questions in order for it to make legal determinations on whether different disability evaluations are warranted for the period of time since January 17, 2006.

The examiner should identify all functional effects and the impact of the disorder on the Veteran's ability to perform the mental and physical acts required for employment.

5.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


